MEMORANDUM DECISION                                                       FILED
                                                                            Jun 16 2016, 9:28 am
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                                CLERK
      Memorandum Decision shall not be regarded as                          Indiana Supreme Court
                                                                               Court of Appeals
      precedent or cited before any court except for the                         and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      David W. Singer                                           Gregory F. Zoeller
      Pendleton, Indiana                                        Attorney General of Indiana
                                                                J.T. Whitehead
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      David Wayne Singer,                                      June 16, 2016

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               49A02-1509-PC-1418
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Lisa F. Borges,
      State of Indiana,                                        Judge.
      Appellee-Respondent.                                     The Honorable Anne Flannelly,
                                                               Magistrate.
                                                               Cause No. 49G04-8907-PC-74228




      Barteau, Senior Judge


                                       Statement of the Case
[1]   David Singer appeals the post-conviction court’s denial of his petition for post-

      conviction relief claiming ineffective assistance of trial counsel. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016          Page 1 of 14
                                                     Issue
[2]   Singer presents a single dispositive issue for our review which we restate as:

      whether the post-conviction court erred when it concluded that Singer was not

      denied the effective assistance of trial counsel.


                               Facts and Procedural History
[3]   The underlying facts, as stated in Singer’s direct appeal, are as follows:


              Singer admitted abusing his twin step-daughters over a period of
              six years, beginning when they were seven years old. The abuse
              occurred at least twice a week with both girls and took many
              forms: (1) Singer would touch their genitals, and had the girls
              manipulate his genitals until he ejaculated; (2) he forced them to
              submit to cunnilingus; (3) he forced them to commit fellatio,
              often ejaculating in their mouths; (4) he had the girls perform
              cunnilingus on each other while he masturbated in their
              presence; and, (5) he had anal intercourse and unsuccessfully
              attempted vaginal intercourse with both the step-daughters.
              During the time Singer was sexually abusing the girls, he said
              that he would kill himself if they left him, threatened them with
              violence if they did not keep silent about the molestations, and
              beat them with extension cords, hangers, and belts. Singer
              threatened one step-daughter with a knife, threw the other step-
              daughter through a glass window, and then kicked her in the
              stomach.
              Singer pled guilty to all eleven counts charged by the State.
              Counts I, II, IX, X, and XI, were for child molesting as a Class B
              felony, which carries a ten-year presumptive sentence with a
              maximum ten-year enhancement. The trial court enhanced all
              five of those counts by ten years and ordered that they be served
              consecutively, resulting in a 100-year sentence. Counts III, IV,
              and VII, were child molesting and Counts V and VI were

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 2 of 14
              vicarious sexual gratification; all were charged as class C felonies
              with four-year presumptive sentences. The trial court imposed
              the maximum four-year enhancement and sentenced Singer to
              eight years on each of those counts, which were to run
              concurrently with the previous counts. Count VIII was for child
              molesting as a Class D felony, which carries a presumptive
              sentence of one and one-half years, with an equivalent maximum
              enhancement. The trial court sentenced Singer to three years on
              Count VIII, to run concurrently with the previous sentences.
      Singer v. State, 674 N.E.2d 11, 13 (Ind. Ct. App. 1996) (footnotes omitted).


[4]   On direct appeal, Singer argued that his 100-year sentence was manifestly

      unreasonable and that the trial court failed to properly consider certain

      mitigating factors. This Court affirmed Singer’s sentence on November 27,

      1996. See id.


[5]   On September 19, 1997, Singer, pro se, filed a petition for post-conviction relief,

      which he was permitted to withdraw without prejudice on March 12, 2001. On

      February 7, 2013, Singer filed another pro se petition for post-conviction relief,

      which he later amended. A hearing was held on Singer’s amended petition on

      February 25, 2014. The parties submitted proposed findings and conclusions to

      the post-conviction court, and, on August 19, 2015, the court issued findings of

      fact and conclusions of law denying Singer’s petition. This appeal ensued.


                                   Discussion and Decision
[6]   Singer contends the post-conviction court erred by concluding he failed to show

      that his trial counsel’s performance was deficient and that he suffered any

      prejudice. To the extent the post-conviction court has denied relief, the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 3 of 14
      petitioner appeals from a negative judgment and faces the rigorous burden of

      showing that the evidence, as a whole, leads unerringly and unmistakably to a

      conclusion opposite that reached by the post-conviction court. Harris v. State,

      762 N.E.2d 163, 166 (Ind. Ct. App. 2002), trans. denied. A post-conviction

      court’s findings and judgment will be reversed only upon a showing of clear

      error — that which leaves us with a definite and firm conviction that a mistake

      has been made. Kistler v. State, 936 N.E.2d 1258, 1261 (Ind. Ct. App. 2010),

      trans. denied. In this review, findings of fact are accepted unless they are clearly

      erroneous, and no deference is accorded to conclusions of law. Id. The post-

      conviction court is the sole judge of the weight of the evidence and the

      credibility of witnesses. Witt v. State, 938 N.E.2d 1193, 1196 (Ind. Ct. App.

      2010), trans. denied.


[7]   Before addressing the merits of Singer’s claim, we must first attend to the

      motion he filed with this Court requesting that we take judicial notice of the

      transcript of a pre-trial conference that took place on October 11, 1989, in his

      underlying criminal case. At that conference, Singer declined a plea offer, and

      it is this plea offer that is the basis for his claim in the present post-conviction

      appeal. Some background information will be beneficial.


[8]   The post-conviction court held a hearing on Singer’s petition on February 25,

      2014. When asked about the October 1989 conference at the hearing, Singer’s

      trial counsel, Attorney Baratz, testified: “You shouldn’t have to ask me that.

      There should be an actual record of that pre-trial conference.” Tr. p. 35. Singer

      states it was then that he “became aware of the possibility of a pre-trial

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 4 of 14
      transcript, even though the pre-trial conference of October 11th did not, at that

      time, appear on the CCS.” Appellant’s Br. p. 7. At the State’s request at the

      post-conviction hearing, the court took judicial notice of its file, noting that the

      pre-trial memos of plea offers made and declined were included therein. In

      addition, it appears from the transcript of the hearing that the post-conviction

      court was in possession of the record of proceedings from Singer’s direct appeal

      and included that material as part of its file. Following the hearing, Singer

      petitioned the post-conviction court in April 2014 for the production of

      transcripts of pre-trial hearings and memos of plea offers, specifically requesting

      the transcript and plea offer memo from October 11, 1989. The court granted

      Singer’s request but noted that “according to JUSTIS [Marion County criminal

      justice records system] records, no hearing was conducted on October 11, 1989,

      so a transcript cannot be prepared.” Appellant’s App. p. 160.


[9]   Although it is not clear from the materials on appeal when the transcript of the

      October 1989 pre-trial conference was discovered or by whom, a copy of the

      transcript was attached as Appendix B to Singer’s proposed findings of fact and

      conclusions of law filed with the post-conviction court on September 19, 2014.

      In his brief to this Court, Singer merely states that he requested and was able to

      obtain the transcript of the October pre-trial conference. The post-conviction

      court adopted the State’s proposed findings and conclusions and issued its

      denial of Singer’s petition for post-conviction relief on August 19, 2015. In

      adopting the State’s findings and conclusions, the post-conviction court

      implicitly adopted footnote 2 of those findings and conclusions stating that the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 5 of 14
       documents Singer attached to his proposed findings and conclusions, which

       includes a copy of the transcript of the October 1989 conference as Appendix B,

       “are not evidence in this matter.” Id. at 313.


[10]   On November 10, 2015, Singer filed with the post-conviction court a motion

       entitled “Verified Motion for an Order Compelling the Clerk to Make

       Corrections to the Clerk’s Record on Appeal” stating that the court’s CCS was

       missing an entry for the October 11, 1989 pre-trial conference, requesting that

       the error be corrected, and providing a copy of the transcript of the October 11

       conference. The court granted Singer’s motion and ordered the clerk to make

       the changes to the CCS. A few days later on November 19, 2015, Singer filed a

       “Verified Motion for an Order Compelling the Court Reporter to Make

       Corrections to the Transcript” asking that the court reporter be ordered to

       prepare a supplemental transcript containing the pre-trial and guilty plea

       transcripts as designated in his Notice of Appeal. The court denied Singer’s

       motion, and Singer then filed his motion with this Court requesting that we take

       judicial notice of the trial court’s record, specifically the transcript of the

       October 1989 conference.


[11]   The two-part question in this case then is whether an appellate court can take

       judicial notice of a portion of the record that the post-conviction court did not

       consider, and, if so, whether it is appropriate to take judicial notice of the

       portion of the record when we are supplied only with a copy. For quite some

       time it was a well-settled rule that a post-conviction court could not take judicial

       notice of the transcript of the evidence from the original proceedings; rather, the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 6 of 14
       transcript had to be admitted into evidence just like any other exhibit. See State

       v. Hicks, 525 N.E.2d 316, 317 (Ind. 1988). This rule stemmed from the general

       rule that a trial court could not take judicial notice of its own records in a prior,

       separate case, even though the parties and subject matter were related. See

       Hutchinson v. State, 477 N.E.2d 850, 854 (Ind. 1985). However, effective

       January 1, 2010, amended Indiana Rule of Evidence 201(b)(5) now permits

       courts to take judicial notice of “records of a court of this state.” See Horton v.

       State, No. 79S02-1510-CR-628, slip op. pp. 6-8 (Ind. April 21, 2016) (discussing

       amendment of Evidence Rule 201 and best procedures for trial courts when

       taking judicial notice of their file). Moreover, we are mandated to take judicial

       notice if a party requests it and has supplied us with the necessary information,

       as Singer has done here. See Ind. Evidence Rule 201(c)(2). In addition, section

       (d) of Evidence Rule 201 permits the courts of this state to take judicial notice at

       any stage of the proceeding. Accordingly, it is our obligation under Evidence

       Rule 201 to take judicial notice of the transcript of the October 1989 pre-trial

       conference.


[12]   Further, it is plain that Singer made several attempts to obtain the transcript of

       the October 11, 1989 pre-trial conference, to have the transcript considered by

       the post-conviction court in its decision, and to include the pre-trial conference

       transcript as part of the transcript on appeal. Moreover, the trial court’s Pre-

       Trial Conference Memorandum from the October 11, 1989 pre-trial conference

       is contained in the record of proceedings of the trial court all of which was

       judicially noticed by the post-conviction court. At first blush, it may appear


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 7 of 14
that our taking judicial notice of a part of the record not considered by the post-

conviction court in its decision and of which only a copy has been made

available would cause an inequity to the State. However, the post-conviction

court had an opportunity to consider this part of the record before it issued its

final decision because Singer included a copy of the transcript, attached as

Appendix B, with his proposed findings and conclusions. Additionally, having

received a copy of Singer’s proposed findings and conclusions, the State had

access to the transcript, or at least a copy thereof, in preparing its findings and

conclusions to the post-conviction court and when preparing its brief to this

Court. Yet, the State did not file a motion to strike the copy of the transcript

from Singer’s proposed findings and conclusions; the State filed nothing with

this Court in response to Singer’s motion to take judicial notice of the

transcript; and the State neither made mention of nor presented argument on

this topic in its brief to this Court. Accordingly, it seems reasonable to infer

from the absence of any objection by the State that there is no reason to dispute

the accuracy of the copy of the transcript of the October 11, 1989 pre-trial

conference provided by Singer. It would seem, then, to be inequitable not to

the State but to Singer to deny him the ability to effectively appeal the post-

conviction court’s decision based on that court’s decision to prohibit him from

including the transcript with the record and transcripts on appeal. Given these

circumstances, we grant Singer’s motion to take judicial notice of the transcript

of the October 11, 1989 pre-trial conference. See Fisher v. State, 878 N.E.2d 457,

460-63 (Ind. Ct. App. 2007) (determining, prior to amendment of Evidence

Rule 201, that appellate court, in post-conviction appeal, could take judicial
Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 8 of 14
       notice of record of petitioner’s direct appeal, even though post-conviction court

       did not consider record in its decision and State did not have access to record at

       post-conviction hearing or in preparing appellate brief), trans. denied.


[13]   We turn now to the merits of Singer’s appeal. In challenging the post-

       conviction court’s decision, Singer maintains that his counsel was ineffective for

       advising him to reject a plea offer, resulting in the filing of additional charges

       and, ultimately, the acceptance of a less favorable plea offer that resulted in a

       longer sentence.


[14]   To prevail on a claim of ineffective assistance of counsel, a defendant is

       required to establish both (1) that counsel’s performance was deficient and (2)

       that counsel’s deficient performance prejudiced the defendant. Johnson v. State,

       948 N.E.2d 331, 334 (Ind. 2011) (citing Strickland v. Washington, 466 U.S. 668,

       687-96, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). To satisfy the first element,

       the defendant must show that counsel’s representation fell below an objective

       standard of reasonableness and that counsel’s errors were so serious that the

       defendant was denied the counsel guaranteed by the Sixth Amendment. Bethea

       v. State, 983 N.E.2d 1134, 1138 (Ind. 2013). In order to satisfy the second

       element, the defendant must show prejudice; that is, a reasonable probability

       that, but for counsel’s errors, the result of the proceeding would have been

       different. Id. at 1139. There is a strong presumption that counsel rendered

       effective assistance and made all significant decisions in the exercise of

       reasonable professional judgment, and the defendant has the burden of

       overcoming this presumption. Harris, 762 N.E.2d at 168-69.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 9 of 14
[15]   At the heart of Singer’s claim is the plea offer discussed at the October 11, 1989

       pre-trial conference. Singer asserts that it was Attorney Baratz’s bad advice and

       lack of preparation that caused his rejection of the initial plea offer and, in the

       end, resulted in a longer sentence. This Court is not convinced.


[16]   The pre-trial conference memo dated October 11, 1989, reflects an offer of fifty

       years and an agreement not to file any additional charges in exchange for

       Singer’s plea of guilty to five charges. Direct Appeal ROP p. 33. The form

       contains a check mark next to the “refuses” option and is signed by Singer and

       Attorney Baratz. Id. Additionally, the transcript of the October 1989 pre-trial

       conference, of which we have taken judicial notice, consists of the following

       colloquy:

               THE COURT: 8974228. Mr. Singer, your attorney indicates
               that you have refused the offer of the State; is that right?
               THE DEFENDANT: Yes, ma’am.
               THE COURT: This is set for trial October 23rd.
               MR. BARATZ:          Judge, this is the first trial setting. I’m going
               to be requesting a continuance. Ms. Orbison tells me that she has
               additional discovery, as well as you can see from the pretrial, we
               may have some other matters that we need to have more
               information about before we resolve this. I anticipate this is
               going to be a plea based on what Mr. Singer tells me, but I think
               it’s important that he have the additional information before he
               enters into a plea.
               THE COURT: And the State does not object to a continuance?
               [STATE]: No, Your Honor.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 10 of 14
               THE COURT: Show it removed from the October 23rd jury
               calendar. Show it reset for jury trial January 25th at nine o’clock
               in the morning.
               MR. BARATZ: Thank you, Judge.
       Appellant’s App. p. 350.


[17]   Singer called Attorney Baratz as a witness at his post-conviction hearing.

       Attorney Baratz testified that he had performed criminal defense work almost

       exclusively since 1969, including defending serious felonies involving sex

       crimes, murders, and death penalty cases. He testified that he has never turned

       down a plea offer without allowing his client to participate in the decision-

       making process. When asked about the plea offer discussed at the October 11,

       1989 pre-trial conference, Attorney Baratz testified that he had no specific

       recollection of the hearing at which the plea was discussed but that, if a plea

       was offered, the judge always confirmed with the defendant his decision to

       either accept the plea, reject the plea, or consider the plea. Singer further

       questioned Attorney Baratz as follows:

               SINGER: But you’re positive I rejected it and you did not return
               and allow me to sign it even after I said I wanted to?
               ATTORNEY BARATZ: Yes.
               SINGER: You don’t remember any of that?
               ATTORNEY BARATZ: I would not have made that decision,
               you would have.
               SINGER: That couldn’t have been a mistake? It couldn’t have
               been you got busy with your ---
               ATTORNEY BARATZ: No, absolutely not.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 11 of 14
               SINGER: --- chemotherapy?
               ATTORNEY BARATZ: No.
       Tr. p. 36. On cross-examination, Attorney Baratz was asked if he at any time

       coerced or tried to persuade Singer to make a decision one way or the other as

       far as pleading guilty. Attorney Baratz responded, “Not coerce, but probably

       persuade him – attempt to persuade him to take the better offer. . . . The initial

       offer that wouldn’t involve the State filing additional charges.” Id. at 42.


[18]   Further, the transcript of the October 1989 pre-trial conference does not reveal,

       as Singer alleges, that Attorney Baratz was unprepared with regard to the

       State’s initial plea offer. Attorney Baratz’s comments accompanying his request

       to continue the trial date were not meant to explain the reason for Singer’s

       rejection of the plea offer but rather to explain the reason for the request for a

       continuance and to apprise the trial court of the status of the case. Moreover, it

       appears from the record of proceedings of Singer’s direct appeal that the other

       matters about which more information was needed, as referenced by Attorney

       Baratz at the October 1989 conference, were evaluations of Singer. In

       December 1989, Attorney Baratz filed Singer’s notice of intention to offer the

       defense of insanity and requested the court to appoint two psychiatrists to

       examine Singer. In addition, a few months later Attorney Baratz requested and

       received permission from the trial court to have Singer evaluated by an expert in

       the treatment of sexual disorders.


[19]   At the post-conviction hearing, Attorney Baratz testified that Singer “readily

       embraced” his daughters’ very extensive, detailed statements of what he had

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 12 of 14
       done to them and that Singer “at all times” admitted that he was guilty of the

       charges. Id. at 21. Attorney Baratz explained that he would have taken formal

       depositions of the girls but Singer was so accepting of his daughters’ allegations

       that he asked Baratz not to depose the girls because he did not want to put them

       through a deposition or a trial. He also testified, “It troubled me that the Court

       would need to know more about him that brought him to the position of

       committing those crimes, and so that’s why [the evaluations were] done to

       better explain his behavior.” Id. at 40. Specifically with regard to the sexual

       disorder evaluation, Attorney Baratz testified that the evaluation “was for

       purposes of negotiating [Singer’s] case and to try to prevent [Singer] from

       throwing [him]self on the mercy of the Court as [he] wish[ed] to do and receive

       a greater sentence. That was – that was asked for to better explain [Singer’s]

       behavior to the prosecutor and the Court for use in a sentencing proceeding and

       negotiations.” Id. at 17. With regard to the report itself, Attorney Baratz

       testified, “The report [ ] says that [Singer was] subjected to a number of

       circumstances during [his] youth and eventually became the person that [he is].

       It better explains [his] behavior. . . . I thought it had a lot of value. I shared it

       with the prosecutor and the Court as well.” Id. at 18.


[20]   We have been presented with no evidence of bad advice or unpreparedness on

       the part of Attorney Baratz. Attorney Baratz testified unequivocally that it was

       Singer’s decision to reject the plea, and the evidence discloses that his request to

       continue the pre-trial conference was to obtain information to aid in negotiating

       an acceptable plea for Singer once he rejected the State’s initial offer. Finding


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 13 of 14
       no deficient performance of counsel, we need not address the prejudice

       component of the Strickland test. See Henley v. State, 881 N.E.2d 639, 645 (Ind.

       2008) (failure to satisfy either prong of two-part test will cause defendant’s

       claim to fail).


                                                Conclusion
[21]   For the reasons stated, we conclude that Singer has not established ineffective

       assistance of trial counsel and that the evidence does not lead unerringly and

       unmistakably to a conclusion opposite that reached by the post-conviction

       court.


[22]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PC-1418 | June 16, 2016   Page 14 of 14